Citation Nr: 1134949	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-14 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include degenerative joint disease (DJD).  

2.  Entitlement to service connection for right hand weakness, claimed as secondary to his right shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army National Guard (ARNG) from January 2, 1984 to April 30, 1984, and from June 16, 1984 to June 30, 1984.  He also had ACDUTRA from June 7, 1985 to June 23, 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  In June 2011, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the appellant's claims file.  At the Travel Board hearing, the appellant was granted a 30 day abeyance period for submission of additional evidence.  In June 2011 (on the same day as the hearing), he submitted additional evidence with a waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has consistently contended that he injured his right shoulder in basic training (and it was placed in a sling for a week) while on ACDUTRA at Ft. Leonard Wood in January 1983.  See Travel Board hearing transcript, p. 4.  The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to his claim.  Specifically, not all of the appellant's periods of ACDUTRA have been verified.  In particular, his Army Reserve service before August 1983 must be verified.  If there is additional verified ACDUTRA (prior to August 1983), then it does not appear that all service treatment records (STRs) that would have been generated by such service are associated with the claims file.  Any outstanding STRs must be secured and associated with the claims file.  

In support of the claim the appellant has submitted a June 2011 statement from his mother who reported that when he returned home in April 1983 he was having problems with his right shoulder.  An August 2007 VA treatment X-ray report found AC separation of the clavicle about 2 centimeters higher than its original position and bony productive changes off the inferior aspect, noted to be consistent with old trauma.  In addition, the record does not show that the appellant was examined by VA to ascertain the presence, nature, and likely etiology of any right shoulder and right hand disability(ies).  The circumstances described above meet the "low threshold" standard for when a VA examination to secure a medical nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, at the June 2011 Travel Board hearing, the appellant reported that he began receiving VA treatment at the Odessa, Texas medical facility in 2005.  See transcript, p.8-9.  Notably, the VA treatment records associated with the appellant's claims file begin in August 2007 for an annual examination, suggesting that there are, in fact, prior VA treatment records.  As the appellant has alleged that such records would contain information pertinent to his claim, and because VA treatment records are constructively of record, they must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should verify the appellant's duty status (i.e., that he was on ACDUTRA) prior to August 1983.  

2. The RO should also arrange for an exhaustive search of the appellant's complete STRs (to specifically include any and all reports of periodic examinations conducted in conjunction with his National Guard/Reserve service).  The search should include (but not necessarily limited to) any STRs at Ft. Leonard Wood, Missouri from January to April 1983.  The extent of the effort to obtain such records should be documented in the claims file.  If any records sought are unavailable (because they have been lost or destroyed), it should be so certified for the record.  

3. The RO must secure for the record copies of the complete clinical records (any not already associated with the claims file) of all VA evaluations and/or treatment the appellant has received for his right shoulder and right hand disabilities prior to August 2007 and since March 2011.  

4. The RO should then arrange for an orthopedic examination of the appellant to ascertain the presence, nature, and likely etiology of his current right shoulder and right hand disabilities (if any).  The examiner must review the appellant's claims file in conjunction with the examination, and based on such review and examination of the appellant, provide an opinion responding to the following:  

(a) Does the appellant have a right shoulder and/or right hand disability?  If so, what is the nature (medical diagnosis) of such disability(ies)?  

(b) If a chronic right shoulder disability is diagnosed, please indicate (for each diagnosis) whether such at least as likely as not (a 50% or better probability) is related to an injury in service (including during ACDUTRA service) or otherwise related to service.  

(c) If a chronic right hand disability is diagnosed, please indicate whether such at least as likely as not was caused or aggravated by (increased in severity due to) the appellant's right shoulder disability(ies).  

The examiner must explain the rationale for all opinions given.  If an opinion sought cannot be offered without resort to mere speculation, there must be adequate explanation why the assembled and procurable data do not allow for such.  

5. The RO should then review the record, ensure that the development sought is completed, and then readjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the appellant and his representative the opportunity to respond before the case is returned to the Board for further appellate review.  










The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


